Citation Nr: 1543949	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-26 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right knee injury, due to passing out on January 7, 2015, after taking medicine prescribed by VA personnel.  

(The issues of entitlement to service connection for skin cancer, sleep apnea, a low back disability, erectile dysfunction, and entitlement to a higher initial rating for a ventral hernia, with scar are not currently before the Board having been remanded in a prior November 2014 decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to May 1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina and Winston-Salem, North Carolina, respectively.  Jurisdiction is currently with the RO in Winston-Salem, North Carolina.

In a November 2014 decision, the Board denied the Veteran's claim for an increased rating for PTSD.  In May 2015, the Court of Appeals for Veterans Claims (CAVC) approved a Joint Motion for Partial Remand by the parties, remanding this issue to the Board.  The Joint Motion did not disturb the portion of the November 2014 decision that reopened the Veteran's previously denied claim for service connection for skin cancer.

The Board additionally notes that the November 2014 Board decision remanded the Veteran's claims for entitlement to service connection for skin cancer, sleep apnea, a low back disability, erectile dysfunction, and entitlement to a higher initial rating for a ventral hernia, with scar.  The Board notes that the Agency of Original Jurisdiction (AOJ) has not completed the required development of these claims and that these claims are not before the Board at this time.   

In the January 2012 notice of disagreement, the Veteran raised the issue of a temporary total rating (TTR) for postoperative convalescence from October and November 2010 hernia repair surgery.  In January 2013, the Veteran submitted an informal claim of entitlement of service connection for prostate cancer.  These issues have not been adjudicated by the AOJ and the Board does not currently have jurisdiction over them.  They are REFERRED to the AOJ for appropriate action. 

The paper claims folder has been converted in its entirety into electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The May 2015 Joint Motion states that the Board failed to adequately discuss the evidence in light of the diagnostic criteria for a rating in excess of 30 percent for PTSD.  The Board notes that the Veteran's Virtual VA file now contains VA medical records reflecting treatment for PTSD that are dated subsequent to the May 2015 Statement of the Case (SOC).  The Veteran's PTSD claim must be returned to the AOJ for review of the newly obtained pertinent evidence.  The Board additionally notes that the Veteran's most recent VA PTSD compensation and pension examination was performed in May 2011, and that the Veteran has indicated that his PTSD symptoms are more severe than reflected in the records.  Consequently, the Veteran must be provided a new VA PTSD examination to determine the current severity of his PTSD.

The Veteran's updated VA treatment records should be obtained. 

In September 2015, the Veteran's attorney submitted a Notice of Disagreement (NOD) with an August 2015 rating decision which denied compensation under 38 U.S.C.A. § 1151 for right knee injury due to medicine prescribed by VA personnel.  The Veteran has not been issued a statement of the case on this matter. The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the updated VA outpatient mental health records for the Veteran.

2.  When the above action has been accomplished, arrange for a VA psychiatric examination of the Veteran to determine the current severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and the effect of his PTSD condition and symptoms on his daily activities and his employment.  A multi-axial assessment should be conducted which includes a GAF score and the examiner should provide an explanation of the significance of the score assigned. 
 
3.  Provide the Veteran a statement of the case that addresses the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right knee injury due to medicine prescribed by VA personnel.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

4.  Thereafter, readjudicate all issues in appellate status and furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) if the claim is not granted to the Veteran's satisfaction.  The SSOC should include review of all evidence received since the May 2014 SOC.  The Veteran and his representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




